DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 18, 19, 20 are objected to because of the following informalities:  The limitation “predetermined point of view” should be amended to “point of view” to be consistent throughout the claims.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display position setting unit, display control unit, motion prediction unit and motion detection unit in claims 1-10, 12-17, 20. (See paragraph [0083] of the specification as filed, processor in conjunction with a control program or specific algorithm)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the subject matter is drawn to a program per se. (Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; See MPEP section 2106.03 section I. The four categories)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18, 19, 20,  recite the limitation "the display position set " in last line or last two lines. It is not clear which display position is being referred to as a display position set is not previously recited. As best understood by the examiner for purposes of interpretation it is a new moved to position of a virtual screen set by the display position setting means. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 are rejected because they depend on a rejected claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (US 2008/0062008)(Hereinafter referred to as Morimoto) .

Regarding claim 1, Morimoto teaches an information processing device (An alarm device comprises a motion detector for detecting a motion of a vehicle, a display located in the vehicle, and adapted to display an image on a screen, and a controller for controlling, on the basis of the motion of the vehicle detected by the motion detector, a display mode in which the image is displayed on the screen by the display. See Abstract) comprising: 
a display-position setting unit configured to move, on a basis of a motion of a movable object (The following description will be then directed to another display mode in which the subsidiary screen is superimposed on the screen by the displaying means 10. If the TV program is being displayed on the screen 301 as shown in 3(a), the controlling means 8 interrupts the TV program to allow the displaying means 10 to display the support information, i.e., one or more images outputted by the navigation means 4 on the screen over a period of time, or to ensure that the images outputted by the navigation means 4 is displayed on the subsidiary screen 303 forming part of the screen 402 as shown in FIG. 4(b). See paragraph [0083])( The controlling means 6 may allow the displaying means 10 to indicate each of the accelerating, decelerating, right-turning, and left-turning motions of the vehicle by ensuring that the support information outputted by the navigation means 4 is displayed on the screen over a period of time on the basis of the detected degrees of the leftturning, right-turning, accelerating, and decelerating motions of the vehicle, the TV program is then displayed on the screen after the period of time. The controlling means 8 may change either or both of the subsidiary screen 303 and the information to be displayed on the subsidiary screen 303 on the basis of the positions of the vehicle occupants sitting on seats. See paragraph [0084])
, 
a display position of a first picture viewed from a predetermined point of view of the movable object (The following description will be directed to the case that the displaying means 10 has a screen pointed in a direction opposite to the traveling direction of the vehicle, the screen being in face-to-face relationship with one or more vehicle occupants sitting on front-facing seats. If the vehicle is about to turn to the left, or turning to the left, the controlling means 8 controls the displaying means 10 to ensure that the support information outputted by the navigation means 4 is displayed on a subsidiary screen 303, and remind the vehicle occupants of the left-turing motion of the vehicle. In FIG. 3(b ), the road map is being displayed on the subsidiary screen 303 with a marker indicative of not only the current position 305 but also the travel direction of the vehicle and the optimum travel route 304. Additionally, the controlling means 8 may ensure that the image of the object near or ahead of the vehicle is displayed on a subsidiary screen 303 by controlling the displaying means 10 if the information on destination is not inputted to the navigation means 4. See paragraph [0085]); 
and a display control unit configured to perform display control based on the display position set (If the vehicle is about to tum to the right, or turning to the right, the controlling means 8 allows the displaying means 10 to display, on a subsidiary screen 307, the travel route information produced by the navigation means 4 as shown in FIG. 3(c) to ensure that the travel route information displayed on the subsidiary screen 307 reminds the vehicle occupants of the right-tuning motion of the vehicle. From FIG. 3(c), it will be easy understood that the vehicle is about to turn to the right, or turning to the right by reason that the subsidiary screen 307 is defined on right-hand part of the screen 306. The subsidiary screen 307 may be the same in position as the subsidiary screen 303 shown in FIG. 3(b). See paragraph [0086]).

Regarding claim 2, Morimoto teaches The information processing device according to claim 1, wherein the display-position setting unit sets a position of a virtual screen corresponding to the first picture ( The controlling means 6 may allow the displaying means 10 to indicate each of the accelerating, decelerating, right-turning, and left-turning motions of the vehicle by ensuring that the support information outputted by the navigation means 4 is displayed on the screen over a period of time on the basis of the detected degrees of the leftturning, right-turning, accelerating, and decelerating motions of the vehicle, the TV program is then displayed on the screen after the period of time. The controlling means 8 may change either or both of the subsidiary screen 303 and the information to be displayed on the subsidiary screen 303 on the basis of the positions of the vehicle occupants sitting on seats. See paragraph [0084]) (If the vehicle is about to tum to the right, or turning to the right, the controlling means 8 allows the displaying means 10 to display, on a subsidiary screen 307, the travel route information produced by the navigation means 4 as shown in FIG. 3(c) to ensure that the travel route information displayed on the subsidiary screen 307 reminds the vehicle occupants of the right-tuning motion of the vehicle. From FIG. 3(c), it will be easy understood that the vehicle is about to turn to the right, or turning to the right by reason that the subsidiary screen 307 is defined on right-hand part of the screen 306. The subsidiary screen 307 may be the same in position as the subsidiary screen 303 shown in FIG. 3(b). See paragraph [0086]).

Regarding claim 3, Morimoto teaches the information processing device according to claim 2, wherein the display-position setting unit moves the position of the virtual screen, on a basis of acceleration of the movable object( The controlling means 6 may allow the displaying means 10 to indicate each of the accelerating, decelerating, right-turning, and left-turning motions of the vehicle by ensuring that the support information outputted by the navigation means 4 is displayed on the screen over a period of time on the basis of the detected degrees of the leftturning, right-turning, accelerating, and decelerating motions of the vehicle, the TV program is then displayed on the screen after the period of time. The controlling means 8 may change either or both of the subsidiary screen 303 and the information to be displayed on the subsidiary screen 303 on the basis of the positions of the vehicle occupants sitting on seats. See paragraph [0084]).

Regarding claim 13, Morimoto teaches The information processing device according to claim 2, further comprising: a motion prediction unit configured to predict the motion of the movable object, wherein the display-position setting unit moves the position of the virtual screen, on a basis of the predicted motion of the movable object (The motion detecting means 6 processes the image taken and outputted by the image taking means 3, extracts one or more features of a road ahead of the vehicle from the processed image, and detects, on the basis of the features of the road, at least one of left- turning, right-turning, accelerating, and decelerating motions of the vehicle. See paragraph [0071]) (If the vehicle is about to tum to the right, or turning to the right, the controlling means 8 allows the displaying means 10 to display, on a subsidiary screen 307, the travel route information produced by the navigation means 4 as shown in FIG. 3(c) to ensure that the travel route information displayed on the subsidiary screen 307 reminds the vehicle occupants of the right-tuning motion of the vehicle. From FIG. 3(c), it will be easy understood that the vehicle is about to turn to the right, or turning to the right by reason that the subsidiary screen 307 is defined on right-hand part of the screen 306. The subsidiary screen 307 may be the same in position as the subsidiary screen 303 shown in FIG. 3(b). See paragraph [0086]).

Regarding claim 14, Morimoto teaches The information processing device according to claim 13, wherein the display-position setting unit disposes the virtual screen on a predicted path of the movable object (The motion detecting means 6 processes the image taken and outputted by the image taking means 3, extracts one or more features of a road ahead of the vehicle from the processed image, and detects, on the basis of the features of the road, at least one of left- turning, right-turning, accelerating, and decelerating motions of the vehicle. See paragraph [0071]) (If the vehicle is about to tum to the right, or turning to the right, the controlling means 8 allows the displaying means 10 to display, on a subsidiary screen 307, the travel route information produced by the navigation means 4 as shown in FIG. 3(c) to ensure that the travel route information displayed on the subsidiary screen 307 reminds the vehicle occupants of the right-tuning motion of the vehicle. From FIG. 3(c), it will be easy understood that the vehicle is about to turn to the right, or turning to the right by reason that the subsidiary screen 307 is defined on right-hand part of the screen 306. The subsidiary screen 307 may be the same in position as the subsidiary screen 303 shown in FIG. 3(b). See paragraph [0086]).

Regarding claim 15, Morimoto teaches The information processing device according to claim 14, wherein the display-position setting unit retains a distance substantially constant between the point of view and the virtual screen (The following description will be directed to the
case that the displaying means 10 has a screen pointed in a direction opposite to the traveling direction of the vehicle, the screen being in face-to-face relationship with one or more vehicle occupants sitting on front-facing seats. If the vehicle is about to turn to the left, or turning to the left, the controlling means 8 controls the displaying means 10 to ensure that the support information outputted by the navigation means 4 is displayed on a subsidiary screen 303, and remind the vehicle occupants of the left-turing motion of the vehicle. In FIG. 3(b ), the road map is being displayed on the subsidiary screen 303 with a marker indicative of not only the current position 305 but also the travel direction of the vehicle and the optimum travel route 304. See paragraph [0085] )(See figure 3, navigation superimposed virtual screen information ).

Regarding claim 18, Morimoto teaches an information processing method to be performed by an information processing device, the information processing method (An alarm device comprises a motion detector for detecting a motion of a vehicle, a display located in the vehicle, and adapted to display an image on a screen, and a controller for controlling, on the basis of the motion of the vehicle detected by the motion detector, a display mode in which the image is displayed on the screen by the display. See Abstract) (The following description will be then directed to another display mode in which the subsidiary screen is superimposed on the screen by the displaying means 10. If the TV program is being displayed on the screen 301 as shown in 3(a), the controlling means 8 interrupts the TV program to allow the displaying means 10 to display the support information, i.e., one or more images outputted by the navigation means 4 on the screen over a period of time, or to ensure that the images outputted by the navigation means 4 is displayed on the subsidiary screen 303 forming part of the screen 402 as shown in FIG. 4(b). See paragraph [0083]) comprising: 
moving, on a basis of a motion of a movable object, a display position of a picture viewed from a predetermined point of view of the movable object (The following description will be then directed to another display mode in which the subsidiary screen is superimposed on the screen by the displaying means 10. If the TV program is being displayed on the screen 301 as shown in 3(a), the controlling means 8 interrupts the TV program to allow the displaying means 10 to display the support information, i.e., one or more images outputted by the navigation means 4 on the screen over a period of time, or to ensure that the images outputted by the navigation means 4 is displayed on the subsidiary screen 303 forming part of the screen 402 as shown in FIG. 4(b). See paragraph [0083])( The controlling means 6 may allow the displaying means 10 to indicate each of the accelerating, decelerating, right-turning, and left-turning motions of the vehicle by ensuring that the support information outputted by the navigation means 4 is displayed on the screen over a period of time on the basis of the detected degrees of the leftturning, right-turning, accelerating, and decelerating motions of the vehicle, the TV program is then displayed on the screen after the period of time. The controlling means 8 may change either or both of the subsidiary screen 303 and the information to be displayed on the subsidiary screen 303 on the basis of the positions of the vehicle occupants sitting on seats. See paragraph [0084]) (The following description will be directed to the case that the displaying means 10 has a screen pointed in a direction opposite to the traveling direction of the vehicle, the screen being in face-to-face relationship with one or more vehicle occupants sitting on front-facing seats. If the vehicle is about to turn to the left, or turning to the left, the controlling means 8 controls the displaying means 10 to ensure that the support information outputted by the navigation means 4 is displayed on a subsidiary screen 303, and remind the vehicle occupants of the left-turing motion of the vehicle. In FIG. 3(b ), the road map is being displayed on the subsidiary screen 303 with a marker indicative of not only the current position 305 but also the travel direction of the vehicle and the optimum travel route 304. Additionally, the controlling means 8 may ensure that the image of the object near or ahead of the vehicle is displayed on a subsidiary screen 303 by controlling the displaying means 10 if the information on destination is not inputted to the navigation means 4. See paragraph [0085]); 
and performing display control based on the display position set (If the vehicle is about to tum to the right, or turning to the right, the controlling means 8 allows the displaying means 10 to display, on a subsidiary screen 307, the travel route information produced by the navigation means 4 as shown in FIG. 3(c) to ensure that the travel route information displayed on the subsidiary screen 307 reminds the vehicle occupants of the right-tuning motion of the vehicle. From FIG. 3(c), it will be easy understood that the vehicle is about to turn to the right, or turning to the right by reason that the subsidiary screen 307 is defined on right-hand part of the screen 306. The subsidiary screen 307 may be the same in position as the subsidiary screen 303 shown in FIG. 3(b). See paragraph [0086]).

Regarding claim 19, Morimoto teaches A program for causing a computer to perform processing (The motion detecting means 6 may be constituted by a computer mounted on the vehicle, the computer having a central processing unit (CPU), a read only memory (ROM), and a random access memory (RAM), and the like. SEe paragraph [0072])(The program is the instructions embodied on the memory in the computer executing the steps to perform the functions) comprising: 
moving, on a basis of a motion of a movable object, a display position of a picture viewed from a predetermined point of view of the movable object  (The following description will be then directed to another display mode in which the subsidiary screen is superimposed on the screen by the displaying means 10. If the TV program is being displayed on the screen 301 as shown in 3(a), the controlling means 8 interrupts the TV program to allow the displaying means 10 to display the support information, i.e., one or more images outputted by the navigation means 4 on the screen over a period of time, or to ensure that the images outputted by the navigation means 4 is displayed on the subsidiary screen 303 forming part of the screen 402 as shown in FIG. 4(b). See paragraph [0083])( The controlling means 6 may allow the displaying means 10 to indicate each of the accelerating, decelerating, right-turning, and left-turning motions of the vehicle by ensuring that the support information outputted by the navigation means 4 is displayed on the screen over a period of time on the basis of the detected degrees of the leftturning, right-turning, accelerating, and decelerating motions of the vehicle, the TV program is then displayed on the screen after the period of time. The controlling means 8 may change either or both of the subsidiary screen 303 and the information to be displayed on the subsidiary screen 303 on the basis of the positions of the vehicle occupants sitting on seats. See paragraph [0084]) (The following description will be directed to the case that the displaying means 10 has a screen pointed in a direction opposite to the traveling direction of the vehicle, the screen being in face-to-face relationship with one or more vehicle occupants sitting on front-facing seats. If the vehicle is about to turn to the left, or turning to the left, the controlling means 8 controls the displaying means 10 to ensure that the support information outputted by the navigation means 4 is displayed on a subsidiary screen 303, and remind the vehicle occupants of the left-turing motion of the vehicle. In FIG. 3(b ), the road map is being displayed on the subsidiary screen 303 with a marker indicative of not only the current position 305 but also the travel direction of the vehicle and the optimum travel route 304. Additionally, the controlling means 8 may ensure that the image of the object near or ahead of the vehicle is displayed on a subsidiary screen 303 by controlling the displaying means 10 if the information on destination is not inputted to the navigation means 4. See paragraph [0085]); and 
performing display control based on the display position set  (If the vehicle is about to tum to the right, or turning to the right, the controlling means 8 allows the displaying means 10 to display, on a subsidiary screen 307, the travel route information produced by the navigation means 4 as shown in FIG. 3(c) to ensure that the travel route information displayed on the subsidiary screen 307 reminds the vehicle occupants of the right-tuning motion of the vehicle. From FIG. 3(c), it will be easy understood that the vehicle is about to turn to the right, or turning to the right by reason that the subsidiary screen 307 is defined on right-hand part of the screen 306. The subsidiary screen 307 may be the same in position as the subsidiary screen 303 shown in FIG. 3(b). See paragraph [0086]).

Regarding claim 20, Morimoto teaches a movable object (An alarm device comprises a motion detector for detecting a motion of a vehicle, a display located in the vehicle, and adapted to display an image on a screen, and a controller for controlling, on the basis of the motion of the vehicle detected by the motion detector, a display mode in which the image is displayed on the screen by the display. See abstract ) comprising:
 a motion detection unit configured to detect a motion of the movable object (The motion detecting means 6 detects at least one of left-turning, right-tinning, accelerating, and decelerating motions of the vehicle on the basis of the acceleration detected by the acceleration detecting means 2. See paragraph [0067]); 
a display-position setting unit configured to move a display position of a picture viewed from a predetermined point of view, on a basis of the motion of the movable object (The following description will be then directed to another display mode in which the subsidiary screen is superimposed on the screen by the displaying means 10. If the TV program is being displayed on the screen 301 as shown in 3(a), the controlling means 8 interrupts the TV program to allow the displaying means 10 to display the support information, i.e., one or more images outputted by the navigation means 4 on the screen over a period of time, or to ensure that the images outputted by the navigation means 4 is displayed on the subsidiary screen 303 forming part of the screen 402 as shown in FIG. 4(b). See paragraph [0083])( The controlling means 6 may allow the displaying means 10 to indicate each of the accelerating, decelerating, right-turning, and left-turning motions of the vehicle by ensuring that the support information outputted by the navigation means 4 is displayed on the screen over a period of time on the basis of the detected degrees of the leftturning, right-turning, accelerating, and decelerating motions of the vehicle, the TV program is then displayed on the screen after the period of time. The controlling means 8 may change either or both of the subsidiary screen 303 and the information to be displayed on the subsidiary screen 303 on the basis of the positions of the vehicle occupants sitting on seats. See paragraph [0084]); 
and a display control unit configured to perform display control based on the display position set (If the vehicle is about to tum to the right, or turning to the right, the controlling means 8 allows the displaying means 10 to display, on a subsidiary screen 307, the travel route information produced by the navigation means 4 as shown in FIG. 3(c) to ensure that the travel route information displayed on the subsidiary screen 307 reminds the vehicle occupants of the right-tuning motion of the vehicle. From FIG. 3(c), it will be easy understood that the vehicle is about to turn to the right, or turning to the right by reason that the subsidiary screen 307 is defined on right-hand part of the screen 306. The subsidiary screen 307 may be the same in position as the subsidiary screen 303 shown in FIG. 3(b). See paragraph [0086]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US 2008/0062008)(Hereinafter referred to as Morimoto).

Regarding claim 12, Morimoto teaches the information processing device according to claim 2, but is silent to wherein the display-position setting unit changes an orientation of the virtual screen to the point of view, on a basis of the motion in a direction of turning of the movable object in the same embodiment.
However, Morimoto teaches adjusting the angle virtual screen based on the turning direction (FIG. 2 is a schematic view showing images, each of which is displayed by the displaying means 10 in a display mode. The controlling means 8 changes, on the basis of the degrees of the left-turning, right turning, accelerating, and decelerating motions of the vehicle, the shape of the image to be displayed on the screen 201 as shown in FIG. 2(a). More specifically, the controlling means 8 ensures that the image displayed on the screen 201 reminds the vehicle occupants of the left-turning, right-turing, accelerating, and decelerating motions of the vehicle by changing, on the basis of the degrees of the left- turing, right-turning, accelerating, and decelerating motions of the vehicle, the shape of the image over a predetermined period of time if the degrees of the left-turning, right-tuning, accelerating, and decelerating motions of the vehicle exceeds a predetermined threshold level, by starting to compute an elapsed time, and by restoring the changed image to the original if the elapsed time exceeds a predetermined value. The controlling means 8 changes the shape of the image displayed on the screen 201 on the basis of a position of one or more vehicle occupants sitting on sets in the vehicle. See paragraph [0077]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Morimoto with the alternative embodiment of Morimoto such that the system would be able to adjust the angle of the virtual screen to indicate to the passengers that the vehicle is or is about to turn in a particular direction.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US 2008/0062008)(Hereinafter referred to as Morimoto) in view of Gabbard et al. (“Behind the Glass: Driver Challenges and Opportunities for AR Automotive Applications”, IEEE, 2014)(Hereinafter referred to as Gabbard).

Regarding claim 17, Morimoto teaches the information processing device according to claim 1, but is silent to wherein the display control unit superimposes the first picture on scenery around the movable object or on a second picture in which a vicinity of the movable object is shot.
Gabbard teaches certain tasks are better suited for particular visual representations (AR information can be screen fixed or world fixed using a variety of devices and technologies to support driver tasks. Some device/graphics combinations are likely to be better suited for certain tasks than others. For example, world-fixed (conformal) AR information on HUD is likely suitable in support of primary, but not tertiary, tasks. See caption figure 3). 
Morimoto and Gabbard teach of presenting visual information to drivers and Gabbard teaches presenting visual information in screen-fixed vs world fixed depending on the particular task that is being visualized to the user, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Morimoto with the screen fixed and world-fixed HUD capabilities of Gabbard such that a driver would have the ability to visualize information without removing their eyes from the road for particular tasks being performed.


Allowable Subject Matter
Claims 4-11, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “wherein the display-position setting unit accelerates the virtual screen in a direction inverse to the movable object when viewed from the point of view.” of claim 4 when read in light of the rest of the limitations in claim 4 and the claims to which claim 4 depends and thus claim 4 contains allowable subject matter.
	Claims 5-11 are objected to as containing allowable subject matter because they depend on a claim containing allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein the display-position setting unit sets a face of the virtual screen substantially orthogonal to the predicted path of the movable object. ” of claim 16 when read in light of the rest of the limitations in claim 16 and the claims to which claim 16 depends and thus claim 16 contains allowable subject matter.




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611